DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 12/13/2021.
•	Claims 1, 4-5, 15, and 18 have been amended and are hereby entered.
•	Claim 13 has been canceled.
•	Claims 1-12 and 14-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed December 13, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.
The Examiner is withdrawing the specification objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 16-17, that the claims recite a practical application of the abstract idea, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a memory; and a processor, coupled to the memory, wherein the processor is configured to perform claimed functions and a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computing system, cause the computing system to perform claimed functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor and memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The 
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0013]-[0015], disclosing computing the gain or loss associated with a given set of cryptocurrency transactions, wherein the transaction represents a taxable event.
The Applicant further argues that the claim limitation “generating a report reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction” is clearly directed to practical applications of the claimed methods/systems.  The argument is not persuasive.  As discussed in the 101 rejection below, the limitation of generating a report reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction is part of the abstract idea, not an additional element.  The limitation cited by Applicant recites no technology.  The Examiner fails to understand, and the Applicant fails to disclose, how this limitation is directed to a practical application of the claimed invention.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 102 and 35 USC § 103 have been fully considered and are not persuasive.
Regarding Applicant’s argument on page 18, that the cited art of record does not teach or disclose wherein a first accounting perimeter of the plurality of accounting perimeters is nested within a second accounting perimeter of the plurality of accounting perimeters, the Examiner respectfully disagrees.  As discussed in the 102 rejection below, Benson discloses wherein a first accounting perimeter of the plurality of accounting perimeters is nested within a second accounting perimeter of the plurality of accounting perimeters at least at [0045], disclosing that a structured data object may contain more information regarding a transaction, for example, the structured data object can contain a transaction identification (ID) associated with the transaction.  The Examiner is interpreting the structured data object and the transaction IDs as accounting perimeters.  Furthermore, the Examiner is interpreting a transaction ID as a first accounting perimeter, and the structured data object as the second accounting perimeter.  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
It is noted that the earliest priority date of the instant application is August 19, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 15, and 18 are directed to a method (claim 1), a system (claim 15), and an apparatus (claim 18).  Therefore, on its face, each independent claim 1, 15, and 18 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 15, and 18 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites identifying a plurality of cryptocurrency trading transactions associated with an accounting perimeter of a plurality of accounting perimeters associated with one or more cryptocurrency trading accounts, wherein a first accounting perimeter of the plurality of accounting perimeters is nested within a second accounting perimeter of the plurality of accounting perimeters, and wherein each cryptocurrency trading transaction of the plurality of cryptocurrency trading transactions is represented by one of: a cryptocurrency acquisition transaction or a cryptocurrency disposal transaction; for a given transaction perimeter, assigning each cryptocurrency trading transaction associated with the transaction perimeter to a transaction bucket of a sequence of transaction buckets associated with the transaction perimeter, wherein the transaction bucket is identified by a start time and an end time, and wherein the transaction bucket is selected based on a timestamp of the cryptocurrency trading transaction, such that the timestamp falls between the start time and the end time; for a given transaction bucket, matching each cryptocurrency disposal transaction associated with the given transaction bucket to one or more cryptocurrency acquisition transactions associated with the given transaction bucket; determining, for each of the matched transactions, a corresponding fiat currency transaction amount; computing, using the fiat currency transaction amounts, one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction, and generating a report reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices (certain 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a memory; and a processor, coupled to the memory, wherein the processor is configured to perform claimed functions and a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computing system, cause the computing system to perform claimed functions are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying a plurality of cryptocurrency trading transactions; assigning each cryptocurrency trading transaction associated with the transaction perimeter to a transaction bucket; matching each cryptocurrency disposal transaction associated with the given transaction bucket to one or more cryptocurrency acquisition transactions; determining a corresponding fiat currency transaction amount; and computing one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-12, 14, 16-17, and 19-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-12 and 14-20 is/are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150294425 A1 (“Benson”).
Regarding claim 1, Benson discloses a method, comprising: 
identifying a plurality of cryptocurrency trading transactions (The user can make virtual currency transactions, e.g., send and/or receive virtual currency holdings such as bitcoins, in the virtual currency network using one or more wallet services.  See at least [0029].  See also FIG. 1, Transactions 125 from Wallet Services 140 to Server 105.  See also [0037].)
 associated with an accounting perimeter of a plurality of accounting perimeters associated with one or more cryptocurrency trading accounts (The server can automatically categorize the incoming transactions as purchases, and outgoing transactions as sales.  Further, the server can also automatically identify some of the transactions as transfers by comparing transaction IDs of both the incoming and outgoing transactions and categorize them as transfer if the transaction IDs are the same.  See at least [0049].  Transaction IDs associated with transactions of wallets.  See at least [0029].  The structured data object may contain more , 
wherein a first accounting perimeter of the plurality of accounting perimeters is nested within a second accounting perimeter of the plurality of accounting perimeters (The structured data object may contain more information regarding a transaction.  For example, the structured data object can contain a transaction identification (ID) associated with the transaction.  See at least [0045].  The Examiner is interpreting a transaction ID as a first accounting perimeter, and the structured data object as the second accounting perimeter.);
wherein each cryptocurrency trading transaction of the plurality of cryptocurrency trading transactions is represented by one of: a cryptocurrency acquisition transaction or a cryptocurrency disposal transaction (In the incoming transaction types, the transaction type “purchase” can indicate buying of bitcoins.  In the outgoing transaction types, the transaction type “sale” can indicate a sale of bitcoins or using of bitcoins for buying goods or services.  See at least [0046]-[0047].  See also [0051], disclosing selling bitcoins acquired first and disclosing selling bitcoins acquired last.); 
for a given transaction perimeter, assigning each cryptocurrency trading transaction associated with the transaction perimeter to a transaction bucket of a sequence of transaction buckets associated with the transaction perimeter (The server assigns a lot ID to every incoming transaction. When a bitcoin is sold, the server assigns the transaction to one of those lot IDs based on the chosen cost basis method.  For example, consider that there are “10” , 
wherein the transaction bucket is identified by a start time and an end time (The transaction log includes a date field which indicates a date the transaction is performed. The date field can also include a timestamp that indicates a time of the transaction.  See at least [0042] and FIG. 4.), and 
wherein the transaction bucket is selected based on a timestamp of the cryptocurrency trading transaction, such that the timestamp falls between the start time and the end time (The server can determine the value of bitcoins in the transactions of the transaction logs by using the date and time the transaction is performed on.  See at least [0044].  See also [0052].); 
for a given transaction bucket, matching each cryptocurrency disposal transaction associated with the given transaction bucket to one or more cryptocurrency acquisition transactions associated with the given transaction bucket (The server categorizes the incoming transactions into one of incoming transaction types and the outgoing transactions into one of outgoing transaction types.  See at least [0046].  The server can determine whether a wallet address and/or name of a particular incoming transaction matches with that of the outgoing transaction, and categorize both the incoming and outgoing transactions as a transfer.  See at least [0049].  See also FIG. 4 and FIG. 5.); 
determining, for each of the matched transactions, a corresponding fiat currency transaction amount (The server generates an incoming report, which includes details of incoming transactions, such as a date on which the bitcoins are bought, an amount of bitcoins ; 
computing, using the fiat currency transaction amounts, one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction (The server generates a master report that can include data from a number of reports. In some embodiments, the master report includes details, such as a date on which the bitcoins are bought, an amount of bitcoins bought, an amount of bitcoins sold, cost per bitcoin in fiat currency, a total cost of the amount of bitcoins sold, a date on which the bitcoins are sold, a sale value per bitcoin on the sale data, a total sale value of the bitcoins, a realized gain and/or loss and a type of the realized gain and/or loss.  See at least [0064].  See also FIG. 13.); and
generating a report reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction (The server generates a master report that can include data from a number of reports. In some embodiments, the master report includes details, such as a date on which the bitcoins are bought, an amount of bitcoins bought, an amount of bitcoins sold, cost per bitcoin in fiat currency, a total cost of the amount of bitcoins sold, a date on which the bitcoins are sold, a sale value per bitcoin on the sale data, a total sale value of the bitcoins, a realized gain and/or loss and a type of the realized gain and/or loss.  See at least [0064].).

Regarding claim 11, Benson discloses the limitations of claim 1, as discussed above, and further discloses the fiat currency transaction amount is based on a fiat currency price of a cryptocurrency identified by the transaction, wherein the fiat currency price was effective at a time identified by a timestamp of the transaction (The transaction log can also include an amount data field that indicates the number of virtual currency holdings (or a portion of a virtual currency holding) involved in the transaction.  The server can determine the value of the bitcoin in the transactions using the date and time the transaction is performed on.  See at least [0044]).

Regarding claim 12, Benson discloses the limitations of claim 1, as discussed above, and further discloses summing the fiat currency transaction amounts of the subset of the selected one or more cryptocurrency acquisition transaction and the fiat currency transaction amount of the selected cryptocurrency disposal transaction (The server 105 generates an incoming report 1200, which includes details of incoming transactions, such as a date on which the bitcoins are bought, an amount of bitcoins bought, cost per bitcoin in fiat currency, a total cost of the bitcoins bought in fiat currency, an amount of bitcoins sold, and a total sale value of the bitcoins.  See at least [0063]. The server generates a master report that can include data from a number of reports. In some embodiments, the master report includes details, such as a date on which the bitcoins are bought, an amount of bitcoins bought, an amount of bitcoins sold, cost per bitcoin in fiat currency, a total cost of the amount of bitcoins sold, a date on which the bitcoins are sold, a sale value per bitcoin on the sale data, a total sale value of the bitcoins, a realized gain and/or loss and a type of the realized gain and/or loss.  See at least [0064].).

Claim 15 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of US 20140180883 (“Regan”).
Regarding claim 14, Benson discloses the limitations of claim 1, as discussed above, and further discloses generating an electronic tax accounting form (the report generation module generates various reports that can be used by the user to file taxes with the concerned department.  See at least [0079].  See also FIG. 9-13.)
reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction (The tax computation module can request the user to select a particular cost-basis method for computing the gains and/or losses for the virtual currency holdings (and therefore, taxes). The user can input the cost basis method.  The tax computation module determines the gains and/or losses based on the selected cost basis method. In some embodiments, the tax computation module can determine the gains and/or losses based on all of the cost basis methods supported by the server. The user may then choose a particular cost basis method in which the gains are minimized and/or losses are maximized, and therefore the estimated taxes are minimized. In some embodiments, the tax computation module computes the gains and/or losses.  See at least [0077].  See also FIG. 8 and FIG. 15.); and 
uploading the electronic tax accounting form to a server authorized to accept electronic tax form filings (The report generation module generates various reports that can be used by the user to file taxes with the concerned department. The user can download and/or print the reports and use them for filing the taxes manually, e.g., via mail. Alternatively, the process may continue with the facilitating the user to file the taxes electronically. The user may use the prepared tax forms for other purposes as well, e.g., book keeping.  See at least [0079]).

While Benson discloses generating an electronic tax form, Benson does not expressly disclose responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting form.

However, Regan discloses responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting form (Tax forms are completed by user via user interface.  See at least [0070]-[0080], and see at least [0087]-[0089].  See also FIG. 1 and FIGs. 8-10.  Users attaches a digital signature to forms.  See at least [0087]-[0099] and [0141]).
From the teaching of Regan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Benson to provide responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting form, as taught by Regan, in order to provide a more comprehensive online system that facilitates tax-filing process (see Regan at least at [0005]).

Claim 17 has similar limitations found in claim 14 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 14 above, and therefore is rejected by the same art and rationale.


Claims 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of CA 2792894 (“Bankston”).
Regarding claim 2, Benson discloses the limitations of claim 1, as discussed above, and Benson further discloses identifying the plurality of cryptocurrency trading transactions associated with the accounting perimeter (The server can automatically categorize the incoming transactions as purchases, and outgoing transactions as sales.  Further, the server can also automatically identify some of the transactions as transfers by comparing transaction IDs of both the incoming and outgoing transactions and categorize them as transfer if the transaction IDs are the same.  See at least [0049].  Transaction IDs associated with transactions of wallets.  See at least [0029].). 

Benson does not expressly disclose applying one or more perimeter definition rules to a normalized transaction record.

However, Bankston discloses identifying the plurality of cryptocurrency trading transactions associated with the accounting perimeter further comprises: applying one or more perimeter definition rules to a normalized transaction record
From the teaching of Bankston, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the identification of cryptocurrency trading transactions of Benson to apply perimeter definition rules to a normalized transaction record, using the technique taught by Bankston, in order to enhance transaction profiles by providing more accurate data (see Bankston at least at [0105] and [0268]), and to leverage transaction data to improve intelligence information (see Bankston at least at [0027]-[0029], and [0032].).

Regarding claim 3, the combination of Benson and Bankston discloses the limitations of claim 2, as discussed above, and Bankston further discloses each perimeter definition rule produces an accounting perimeter identifier by comparing values of one or more fields of the normalized transaction records to corresponding predetermined values (The identity of the cluster (e.g., cluster ID) that contains the entity ID can be used to characterize spending behavior of the entity represented by the entity ID. The entities in the same cluster are considered to have similar spending behaviors.  Similarities and differences among the entities, such as accounts, individuals, families, etc., as represented by the entity ID and characterized by the variable values  can be identified via the cluster analysis…Clusters of entity IDs are identified based on the patterns of the aggregated measurements. Once the clusters are identified, each of the entity IDs (e.g., corresponding to an account, individual, family) can be assigned to one cluster; and the profile for the corresponding cluster may be used to represent, at least in part, the entity (e.g., account, individual, family). Alternatively, the relationship between an entity (e.g., an account, individual, family) and one or more clusters can be determined (e.g., based on a measurement of closeness to each cluster). Thus, the cluster related data can be used in a transaction profile to provide information about the behavior of the entity (e.g., an account, an 
From the teaching of Bankston, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Benson by producing an accounting perimeter identifier using the technique taught by Bankston, in order to enhance transaction profiles by providing more accurate data (see Bankston at least at [0105] and [0268]), and to leverage transaction data to improve intelligence information (see Bankston at least at [0027]-[0029], and [0032].).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of US 20180330440 (“Melton”).
Regarding claim 4, Benson discloses the limitations of claim 1, as discussed above.  Benson does not expressly disclose responsive to determining that all acquisition transactions of the transaction bucket have been matched to disposal transactions, and no disposal transactions have been left in the transaction bucket, selecting a subsequent transaction bucket from the sequence of transaction buckets.

However, Melton discloses responsive to determining that all acquisition transactions of the transaction bucket have been matched to disposal transactions, and no disposal transactions have been left in the transaction bucket, selecting a subsequent transaction bucket from the sequence of transaction buckets
From the teaching of Melton, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Benson by selecting a subsequent transaction bucket from the sequence of transaction buckets responsive to determining that all acquisition transactions of the transaction bucket have been matched to disposal transactions, and no disposal transactions have been left in the transaction bucket, using the matching technique taught by Melton, in order to … ensure more consistent response times in matching (see Melton at least at [0015]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of US 20040167824 (“Singh”).
Regarding claim 5, Benson discloses the limitations of claim 1, as discussed above.  Benson does not expressly disclose responsive to determining that at least one acquisition transaction of the transaction bucket has not been fully matched to disposal transactions, and no disposal transactions have been left in the transaction bucket, adding an unmatched amount of the at least one acquisition transaction to a subsequent transaction bucket from the sequence oftransaction buckets.

However, Singh discloses responsive to determining that at least one acquisition transaction of the transaction bucket has not been fully matched to disposal transactions, and no disposal transactions have been left in the transaction bucket, adding an unmatched amount of the at least one acquisition transaction to a subsequent transaction bucket from the sequence of transaction buckets (Unmatched orders are carried into the next period and become orders to be matched.  See at least [0096].  See also FIG. 1, Step 19 going back to Step .
From the teaching of Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Benson by adding an unmatched amount of the at least one acquisition transaction to a subsequent transaction bucket from the sequence from transaction buckets responsive to determining that at least one acquisition transaction of the transaction bucket has not been fully matched to disposal transactions, and no disposal transactions have been left in the transaction bucket, using the carrying over of orders technique taught by Singh, in order to make matching process more efficient (see Singh at least at [0005]-[0009] and [0044]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of US 20100318858 (“Essawi”).
Regarding claim 6, Benson discloses the limitations of claim 1, as discussed above.  Benson does not expressly disclose responsive to determining that at least one disposal transaction of the transaction bucket has not been fully matched to acquisition transactions, throwing an exception.

However, Essawi discloses responsive to determining that at least one disposal transaction of the transaction bucket has not been fully matched to acquisition transactions, throwing an exception (Summary report of errors including errors of unmatched database transactions.  See at least [0312]-[0314] and the table below [0314].   See also [0315]-[0317] and the table below [0317].  See also [0041].  The Exception Manager is illustrated in 
From the teaching of Essawi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Benson by throwing an exception for an unmatched transaction of Benson, using the technique of throwing exceptions for unmatched transactions taught by Essawi, in order to improve analysis and validation of data records (see Essawi at least at [0005]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200074416 A1 (“Mathew”) discloses routing rules that may be nested or layered, such that satisfying a first routing rule may result in one or more other routing rules being applied to the transaction (e.g., identifying a merchant of the transaction and then applying merchant-specific routing rules to the transaction, etc.).  See Mathew at [0031].
US 20180158048 A1 (“Narasimhan”) discloses codes that may include nested structures with transaction identifiers, payment network identifiers, and tokenization data (e.g., a signature, a header, encrypted payment data, an amount, a cardholder name, and/or payment processing data).  See Narasimhan at [0048].
US 20130246233 A1 (“Hakim”) discloses a legal tender value of an accounting system entry is recorded. A currency alternative unit decomposition of the accounting system entry is recorded. The accounting system entry represents at least one or more currency alternative units associated with a financial transaction.
US 20190130392 A1 (“Kale”) discloses a method is provided for determining a cost basis for transactions in a cryptocurrency recorded in a blockchain. The method accesses an identifier of transactions recorded in the blockchain. The method collects transactions recorded in the blockchain that are associated with the identifier. The method, for each purchase transaction, identifies a purchase price associated with the purchase transaction. The method for each sale transaction, identifies a sale price associated with the sale transaction. The method pairs sale transactions with one or more purchase transactions. For each sales transaction, the method generates the cost basis for the sales transaction based on the sale price and the sale cryptocurrency amount of the sale transaction and the purchase price and the purchase cryptocurrency amount of the purchase transaction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694